                                                                           qkg.Ndsi
                                                                                  :ê/k
                                                                                     blI
                                                                                       ):v..:447;çY !r
                                                                                   ATPANVICk% VA
                                                                                              -
                                                                                           FlLen

                      IN TH E U NITED STA TES DIST RICT C O UR T                   $EP l2 2219
                                                                                       .     a'

                     FO R TH E W ESTE RN DISTRIC T O F V IR G IN IA             JULI          LEY
                                                                               BY:
                                 R O AN O K E DIW SIO N                          ' D          c     K

JO H N O TH A H O G E,

       Petitioner,                                 CivilActionNo.7:18:v00466
V.                                                 M E M O M N D UM O PIN IO N

DA N A M TLIFFE.W M M         R,                   By: H on.Jaclkson L.K iser
                                                        SeniorUnited StatesDistrictJudje
       R espondent.


       Jolm OthaHoge,aVirginiainmatepxoceeding pro K ,fled apetition forawritofhabeas

corpus,plzrsuantto 28 U.S.C.j 2254,to challengehis2015 criminaljudgmententered by the
Circuit Court of Rockinghnm Cotmty.This m atter is before me on respondent's motion to

dism iss.Afterreviewing the record,I conclude thatrespondent's m otion mustbe granted and

Hoge'sj2254petitionmustbedismissedastime-barred.
                                              1.

       On M arch 9,2015,afterajury trial,theCircuitCourtofRockinghnm County entered a
finalorderconvicting Hoge ofcnrnalknowledge ofa l3-year-old,in violation ofVirginia Code

j18.2-63,and sentenced him to ten years of incarceration.Hoge appealed,challenging the
sufficiency oftheevidence,and the Cotu'tofAppealsofVirginiadenied hisappeal.Hogefurther

appealed to the Supreme CourtofVirginia,which refused his appealon August31,2016.The

orlline docketofthe Suprem e Courtofthe United States showsthatHoge did notfilea petition

for w rit of certiorari.On July 2,2018,H oge ûled a petition for a w rit of habeas corpus in the

Suprem e Courtof Virgin'ia,and the courtdenied the petition as untimely filed on August30,

2018.Hoge filed the instantfederalhabeaspetition no earlierthan September5,2018,alleging

thatthe evidence w as insufdcient to supporthis conviction an.
                                                             d that counselw as ineffective at
l




    trialand in failing to notify him thathisappealhad been denied.

                                                   I1.

           Under the Antiterrorism and Effective Death Penalty Act of 1996 (CtAEDPA''), a
    petitionerhasaone-yearperiod oflim itation to file a federalhabeascorpuspetition.This statute

    oflimitationsrtm sfrom thelatestof:

                  (A)the date on wllich thejudgmentbecnme tsnalby the conclusion of
                  directreview orthe expiration ofthetim eforseeking such review ;

                  (B)the dateon which the impedimentto filing an application created by
                  State action in violation ofthe Constitution orlawsoftheUnited Statesis
                  rem oved,iftheapplicantwasprevented f'rom filing by such Stateaction;

                  (C)the date on which the constitutional right asseled was initially
                  recognized by the Supreme Cotut ifthe righthasbeen newly recognized
                  by the Suprem e Court and m ade retroactively applicable to cases on
                  collateralreview;or

                   (D)the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.

    28 U.S.C.j 2244(d)(1).Hoge alleges nothing to supportapplication ofj2244(d)(1)(B)-(D).1
    Underj2244(d)(1)(A),Hoge'sconviction became finalon November29,2016,whenhistime
    to file a petition for writ of certiorari to the Suprem e Courtof the United States expired.

    Therefore,Hoge had tmtilNovember 29,2017,to file a tim ely federalhabeas petition.Hoge

    filedllisfederalhabeaspetitiononSeptember5,20ï8.
           Hoge's state habeas petition afforded him no statmory tolling under j2244(d)(2),
    becausehedid notfileituntilJuly 2,2018,approximately 215 daysaftertheone-yearlim itations


           1To theextentHoge'sallegationsconcerning equitabletolling could be construed asan argum ent
    thatthe statute of limitations should begin to nm on another date under j2244(d)(1)(D),any such
    argum entfailsbecause,asdiscussed herein,hehasnotdem onstrated thathe diligently pursued discovery
    hisclaim s.
                                                   2
period expired.z Thus,Hoge'sfederalhabeaspetition istime-barred unlesshe demonstratesthat

thecourtshould equitablytollthelimitationsperiod,Rousev.Lee,339 F.3d.238,246 (4thCir.
2003),orthatheisactuallyinnocentofhisconviction,M couiccinv.Perkins,569U.S.383,386
(2013).
       A districtcourtm ay apply equitable tolling only in Gtthose rare instanceswhere--due to

cir'cumstances extenlalto the party's own conduct- itwould be unconscionable to enforce the

limitation period againstthe party and grossinjustice would result.''Rouse,339 F.3d.at246
(citing Hanis v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). The petitioner must
dem onstrate that some action by the respondent or tcsome other extraordinary circumstance

beyond his çontrol''prevented him from complying with the statutory tim e lim it,despite his

exercise ofEsreasonable diligence in investigating and bringing the claim s.''Harris,209 F.3d at

330 (citingM illerv.N.J.State Dep'tofCorrs.,145 F.3d 616,618(3d Cir.1998)).An inmate
asserting equitable tolling (ttbearsa strong burden to show specific facts'''thatdemonstrate he

fulfillsboth elementsofthetest.Yancv.Archuleta,525F.3d 925,928(10thCir.2008)(quoting
Brown v.Banow,512F.3d 1304,1307(11thCir.2008:.TheFourth Circuitdefinesdiligenceas
Stthe diligence reasonably expected from ,and ordinazily exercised by,a person who seeks to

satisfy alegalrequirementorto discharge an obligation.''Lawrence v.Lvnch,826 F.3d 198,204

(4thCir.2é16)(quotingDiligence,Black'sLaw Dictionary (10thEd.201*
                                                                4)).
       2M oreover,the state habeaspetition affordshim no statutory tolling because itwas notproperly
filed.Section 2244(*(2)tollsthe federallimitation period during thetime in which C&a properly filed
application forStatepost-conviction orothercollateralreview ...ispending.''28U.S.C.j 2244(d)(2).
Anapplicationforpost-convictionreview orotherstatecollateralproceedingisEtprojerlyfiled''whenits
delivery and acceptance are in compliance with the applicable lawsand rules governlng filings.A rtuz v.
Bennett 531U.S.4,8 (2000);see also Pace v.DiGuRlielmo,544 U.S.408,414 (2005).Hoge'sstate
habeas petition was dismissed as time-barred.A petition thatisdenied by a state courtas untimely is not
dsproperlyfiled''withinthemeaningoftheAEDPA.Pace,544U.S.at414(citation omitted)(ttWhen a
postconvlction petition isuntimely understate law,çthat (isqthe end ofthe matter'forpurposes of j
2244(d)(2).'').


                                                   3
       Hoge's appealto the Suprem e CourtofVirginia wasfiled in Decem ber 2015 and was

refused by thatcourton August 31,2016.In supportof his equitable-tolling argument,Hoge

allegesthathe did notknow thathisappealhad been refused untilSeptem ber5,2017,because

counselfailed tonotify him .On October13,2017,the Suprem e CourtofVirginiaresponded to a

letter from Hoge dated September 5,2017,and advised him thathis appealhad been refused

m ore than a yearearlier.Hoge does not allege thathe could nothave discovered thispublicly

available information sooner than he claims he did.He also does not allege that he inquired,

eitherto the cotu'torto counsel,asto the statusofhisappealanytime before September5,2017,

orthatany inquiriesto thecourtorcounselwentunanswered.

       Cotm sel's faillzre to notify H oge aboutthe final disposition of his direct appeal did not

riseto the levelofan extraordinary circumstance so astojustify equitable tolling.Seese.g.,
Cooperv.Joyner,No.8:18-cv-2692,2019 U.S.Dist.LEXIS 139139,at*21,2019 W L 3841936,

at*4(D.S.C.Jtme21,2019);Lacavav.Kvler,398F.3d 271,276-77 (3dCir.2005);W akeelv.
Fercuson,No.18-3050,2019 U.S.Dist.LEXIS 33106,at#14,2019 W L 2550528,at*5(E.D.
Pa.Feb.27,2019).Further,even if Hoge could demonstrate an extraordinary circumstance
beyond his control,he has notdemonstrated thathe has diligently pursued his federalclaim s.

The only effortdescribed by Hoge w as his Septem ber 5,2017,letter to the Supreme Courtof

Virginia,which he sentnearly two yearsafterhisappealwasfiled.Based on Hoge'sallegations

and the evidence before m e,1 cannot find lhat Hoge diligently pursued his federal claim s.
Accordingly,Ifind no basisto equitably tollthe limitationsperiod.

       Finally, a gateway claim of actual innocence requires a petitioner to produce new,

reliableevidencesufficientto persuadethecourtthatnoreasonablejtlrorwouldhavefoundthe
petitionerguilty beyond a reasonable doubtto overcom e atim e-barrestriction.M couizcin,569

U.S.at386 (citing Schlupv.Delo,513U.S.298,329 (1995)).Hogehasnotpresented anynew
evidence in his federalhabeaspetition and,thus,hasnotplausibly alleged a basisforexcusing

histmtimelytiling.Accordingly,1concludethatHoge'sfederalhabeaspetition istime-banvd.

                                          111.

      Based on theforegoing,Iwillgrantrespondent'sm otion to dism iss.

      ENTERED this       = day ofSeptember,2019.

                                            '
                                                                       -   ..   l'
                                                                                .

                                                 .                 (
                                          EN IO UN TED STATES DISTRJCT JUDGE
